UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6632


SERGEY SHISHKIN,

                  Plaintiff – Appellant,

             v.

ANGELO DWYER, Immigration Officer, IEA; ERICKA DURAN,
Deportation Officer; IMMIGRATION AND CUSTOMS ENFORCEMENT;
GEORGE SNYDER, Warden of Rivers Correctional Institution;
FEDERAL BUREAU OF PRISONS; DOE, JOHN, said name being
fictitious, it being the intention of plaintiff to designate
any and all ICE, BOP, Rivers Officers being responsible for
actions described,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-hc-02152-H)


Submitted:    October 5, 2009                 Decided:   October 15, 2009


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sergey Shishkin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sergey    Shishkin,        a    federal    prisoner,      appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006)   petition.         We   have   reviewed       the   record    and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           Shishkin v. Dwyer, No. 5:08-hc-02152-H

(E.D.N.C.   Mar.     18,    2009).         We   dispense    with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2